DETAILED ACTION
The following Office action concerns Patent Application Number 16/280,268.  Claims 1-25 are pending in the application.
Claims 12-23 have been withdrawn from consideration as being drawn to non-elected inventions.
The applicant’s amendment filed September 6, 2022 has been entered.
The previous rejection of claims 1-3 and 6-11 under 35 U.S.C. § 103 is withdrawn in light of the applicant’s amendment.
Allowable Subject Matter
Claims 4 and 5 are allowable over the closest prior art of Bartel et al (US 2019/0125028) in view of Schulz et al (US 4,686,096) and Togashi et al (US 2020/0224364).  The references do not teach or suggest that the nanoparticles embedded in the sizing agent have a metal carbide composition.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-11, 24 and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Bartel et al (US 2019/0125028) in view of Schulz et al (US 4,686,096) and Togashi et al (US 2020/0224364).  Madni et al (US 2006/0169041) is cited as an information reference.
Bartel et al teaches a carbon fiber composite comprising carbon fibers coated with a polymer composition comprising pigment particles embedded within the polymer coating (par. 6, 8, 11).  The polymer coating is a sizing agent (par. 152).  The sizing composition includes epoxy (par. 152).  The coating has a thickness of 0.01 to 1000 µm (par. 20).  0.01 µm is 10 nm.  The pigment particles include metal oxides (par. 7).  The carbon fibers have a length of 1 mm to 100 cm or more (par. 143).
The amount of pigment is about 5-25 % by weight of the coating (par. 35).  Assuming a 12 µm fiber, a 200 nm polymer coating, and 10 wt % pigment in the coating, then the amount of pigment in the composite fiber is approximately 0.9 % by weight. 
Bartel et al in view of Togashi et al does not teach the thickness of the carbon fibers.
However, Schulz et al teaches carbon fibers having a diameter (thickness) of 12 µm (col. 7, lines 30-34).  Carbon fibers of this size have good mechanical properties (col. 7, lines 35-39).  The fibers are used to make carbon fiber composites and textiles (col. 2, lines 45-48).  A person of ordinary skill in the art would have been motivated by design need to combine the carbon fiber diameter of Schulz et al with the carbon fiber composite of Bartel et al in view of Togashi et al in order to obtain a composite having good mechanical properties for use in a textile.
Bartel et al in view of Schulz et al does not teach that the metal oxide (pigment) particles include zinc oxide nor that the size of the metal oxide particles is up to 100 nm.
However, Togashi et al teaches a pigment composition comprising zinc oxide (white) pigment particles having a diameter of 10 nm or more (par. 40-41).  
Bartel et al teaches that the carbon fiber composite includes metal oxide pigment particles, but Bartel is silent regarding the size and specific type of metal oxide pigment.  Togashi et al teaches zinc oxide (white) pigment particles having a size of 10 nm or more (par. 40-41).  A person of ordinary skill in the art would have been motivated by design need to combine the pigment particles of Togashi et al with the composition of Bartel et al in view of Schulz et al in order to obtain a carbon fiber composite including a suitable pigment.
In addition, zinc oxide is known to be piezoresistive (Madni et al, par. 18).  Therefore, a person of ordinary skill in the art would have reasonably expected the zinc oxide nanoparticles of Togashi et al to be piezoresistive nanoparticles. 
Response to Arguments
The previous rejection of claims 1-3 and 6-11 under 35 U.S.C. § 103 is withdrawn in light of the applicant’s amendment.  New grounds of rejection are presented above.
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        September 26, 2022